DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	Regarding the proposed amendments to claim 1, the proposed after final amendments will not be entered because they present a new combination of limitations and claims not previously presented and thus raise new issues that would require further search and consideration.  
Response to Arguments
3.	Applicant’s arguments are found to be not persuasive since they are directed to amendments which are not entered.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714